Citation Nr: 1212502	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-13 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a chronic disability manifested by pain.

5.  Entitlement to service connection for uveitis, to include as secondary to service-connected disability.

6.  Entitlement to service connection for bilateral ankle disability.

7.  Entitlement to service connection for bilateral knee disability.

8.  Entitlement to service connection for bilateral hand disability.

9.  Entitlement to service connection for residuals of fractures of the 3rd and 5th ribs, to include pleuritic chest pain. 

10.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety.

11.  Entitlement to service connection for peripheral vestibular disorder.

12.  Entitlement to a compensable initial evaluation for a scar of the right eyelid.

13.  Entitlement to a compensable initial evaluation for hemorrhoids.

14.  Entitlement to a compensable initial evaluation for a right index finger with stiffness.  

15.  Entitlement to an initial evaluation in excess of 30 percent for irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), and gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2007, July 2008, December 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In pertinent part, the May 2007 rating decision granted service connection for hemorrhoids, and assigned a noncompensable initial evaluation, effective from April 24, 2006, granted service connection for a scar, right eyelid, residual of laceration, and assigned a noncompensable initial evaluation, effective from April 24, 2006, and denied service connection for bilateral hand condition with hardened muscle, fracture and displacement of the 3rd and 5th ribs, bilateral knee disability, bilateral ankle disability, bilateral watery eyes and sinusitis.  

In pertinent part, the July 2008 rating decision denied service connection for PTSD, anxiety disorder, and pain.  The December 2008 rating decision denied service connection for bilateral hearing loss, tinnitus and vertigo.  The April 2009 rating decision granted service connection for IBS, GERD and gastritis, and assigned a 30 percent initial rating effective from April 24, 2006, and granted service connection for right index finger with stiffness, and assigned a noncompensable initial evaluation, effective from April 24, 2006.  

The issues of service connection for a psychiatric disability, service connection for peripheral vestibular disorder, a compensable initial evaluation for hemorrhoids, a compensable initial evaluation for right index finger with stiffness, and an initial evaluation in excess of 30 percent for IBS, GERD, and gastritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that pre-existing bilateral hearing loss was aggravated by active service.  

2.  Tinnitus was initially demonstrated more than one year after active duty, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that it is related to active duty.  

3.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has sinusitis.  

4.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has a disability manifested by pain.

5.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's uveitis is related to active duty or proximately due to or aggravated by a service-connected disability.  

6.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has bilateral ankle disability that is related to active duty.  

7.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has bilateral knee disability that is related to active duty.  

8.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has bilateral hand disability that is related to active duty.  

9.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has residuals of fracture of the 3rd and 5th ribs, to include pleuritic chest pain, that are related to active duty.  

10.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's scar of the right eyelid results in tenderness, disfigurement, ulceration, adherence, tissue loss, hypopigmentation, hyperpigmentation, abnormal texture or discoloration.  


CONCLUSIONS OF LAW

1.  Pre-existing bilateral hearing loss was aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112,1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112,1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Sinusitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011). 

4.  A chronic disability manifested by pain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  Uveitis was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by, service-connected scar of the right eyelid.  38 U.S.C.A. §§ 1110 , 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309, 3.310(a) (2011). 

6.  A bilateral ankle disability was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110 , 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309 (2011). 

7.  A bilateral knee disability was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110 , 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309 (2011).

8.  A bilateral hand disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).

9.  Residuals of fractures of the 3rd and 5th ribs, to include pleuritic chest pain, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).

10.  The criteria for a compensable initial rating for a scar of the right eyelid have not been met.  38 U.S.C.A. § 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102 , 3.15, 3.350, 4.118, Diagnostic Codes 7801-7805 (in effect prior to October 23, 2008, and from October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

Here the Veteran is appealing the initial rating assignment as to his scar of the right eyelid.  In this regard, because the May 2007 rating decision granted the Veteran's claims of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  An April 2008 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formula for all possible schedular ratings under these diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Turning to the remaining claims being decided, letters dated in May 2006 and August 2008 informed the Veteran of what evidence was required to substantiate them, and his and VA's respective duties for obtaining evidence.  The letters also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudications denying the claims, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, and the Veteran's statements.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

VA examinations with respect to the Veteran's claims were conducted in June 2007, October 2008 and February 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in this case are more than adequate, as they reflect a review of the Veteran's claims file or computer file, consider all of the pertinent evidence of record, including the Veteran's statements, and provide rationales for the opinions offered.  Additionally, the June 2007 VA examination report and the February 2009 VA examination report provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's scar.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

With regard to the Veteran's claim for pain, and as discussed fully below, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, this claim does not require a VA examination.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Hearing Loss and Tinnitus

Certain chronic diseases, including tinnitus and sensorineural hearing loss (as organic diseases of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (2011).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of exposure to noise building pipes and storage tanks during active duty. 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss and tinnitus.  

Service department records dated prior to November 1, 1967 are presumed to use American Standards Associates (ASA) units, rather than the current International Standards Organization (ISO) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz , 10 decibels to the ASA units at 1000 Hertz , 2000 Hertz , and 3000 Hertz , and 5 decibels to the ASA units at 4000 Hertz .

The Veteran's service treatment records, as converted from American Standards Associates (ASA) units to International Standards Organization (ISO) units, reflect that at entrance, in May 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
--
40
LEFT
30
25
40
--
50

The Veteran's entrance report of medical history noted questionable decrease in hearing, although the Veteran denied hearing loss.  

The Veteran's May 1968 report of medical history for separation from service provides that he reported past or current hearing loss.  The report notes that he had been rejected from military service in 1963 for a hearing defect, but currently showed no hearing loss.  

The report of the Veteran's May 1968 separation medical examination provided that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
00
15
--
30
LEFT
5
00
20
--
35

The Veteran's post-service medical records are negative for any pertinent complaints for many years after separation.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

An October 2008 VA fee-basis examination report provides that the examiner reviewed the Veteran's claims file and sets forth the relevant inservice and post service audiological history.  The examiner noted that the Veteran worked in storage tanks for fuel, and laid pipeline for fuel.  He used pneumatic tools inside of tanks without hearing protection.  The Veteran had no recreational noise exposure, and no pre- or post-service occupational noise exposure.  The Veteran reported tinnitus very seldom, maybe monthly.  He was unsure of the date of onset.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
65
65
LEFT
25
30
65
75
75

The final pertinent diagnosis was right mild to moderately severe sensorineural hearing loss above 500 Hz, and left mild to severe sensorineural hearing loss above 500 Hz.  

The examiner stated that the Veteran's current hearing loss and tinnitus were not the result of military noise exposure.  The examiner explained this opinion by noting that in fact the Veteran's hearing thresholds were the same, or slightly better at separation than enlistment.  The Veteran currently did not know when his tinnitus began, and denied tinnitus during a May 2008 VA outpatient consult.  

The objective clinical findings on examination for entrance to service clearly establishes that the Veteran had bilateral hearing loss clinically demonstrated on examination for entrance to service.  As such, the presumption of soundness on entrance to service does not apply.  38 C.F.R. § 3.304.  

The law provides that, if a disorder is established to have pre-existed service, and/or was present on entry into service, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The Board notes that a pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Temporary flare-ups of a pre-existing disorder during service, without evidence of a worsening of the underlying condition, do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Board finds that the October 2008 VA fee-basis examination medical opinion constitutes probative evidence against the Veteran's claims.  It is based on current examination results and a review of the medical record.  Although the October 2008 fee-basis examiner did not specifically state that the Veteran's pre-existing bilateral hearing loss was not aggravated by service, the language he utilized was clear in addressing this matter.  The examiner explained his opinions with detailed references to medical findings in the Veteran's service treatment records and post-service treatment records, as well as the Veteran's own reported history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the October 2008 VA opinion.  In fact, the post-service evidence is negative for any evidence linking the Veteran's hearing loss or tinnitus to his active duty.

In addition, there is no evidence of pertinent complaints, symptoms, findings or diagnoses of hearing loss or tinnitus within one year of the Veteran's separation from service.  Thus, presumptive service connection is not warranted.

The Board is aware of the Veteran's contentions that his current bilateral hearing loss and tinnitus are the result of active duty.  However, they do not constitute medical evidence in support of his claims.  The Veteran is not competent to diagnose the etiology of his disabilities.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his pre-existing bilateral hearing loss was chronically aggravated by active service, or that he has tinnitus as a result of active duty, or service-connected disability.  

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to observe hearing complaints and ringing in the ears.  The Board finds him to be credible in this regard.  However, his assertions as to etiology are outweighed by the October 2008 medical opinion.  

Sinusitis

The report of a February 2009 VA examination provides that the claims file was reviewed, and sets forth the relevant service and post-service medical history and the results of current physical examination.  Current X-rays showed that the Veteran's sinuses were clear and well aerated, and resulted in an impression of no sinus disease.  The examiner provided the opinion that there was no evidence for chronic sinusitis.  The examiner reviewed the Veteran's service treatment records and noted that the Veteran currently had totally normal sinuses without evidence of chronic disease.  The examiner stated that the Veteran most likely had had periodic colds with sinus drainage.  He noted that this was totally different from chronic sinusitis.  

The Board finds that the foregoing VA examination report is highly probative evidence against the Veteran's claim for service connection for sinusitis.  It is based on a review of the medical records and current findings.  Moreover, there is no competent medical evidence to the contrary. 

The Board recognizes the Veteran's assertions that he has sinusitis.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As such, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms.  Barr, supra; Washington, supra. 

As a layperson, however, the Veteran is not competent to provide an opinion requiring medical knowledge, such as a medical diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, his own contentions do not constitute competent medical evidence that he has sinusitis. 

The Board does not doubt the Veteran's credibility.  Nevertheless, the medical record before the Board, including the VA examination report, provides no clinical confirmation that he has sinusitis. 

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the absence of proof of a present disability, there can be no valid claim.  The Board's perusal of the record in this case shows no competent proof of present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992)."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no clinical confirmation of sinusitis, service connection must be denied. 

Pain

The Veteran's correspondence to his Congressional Representative, which was received by VA in July 2007 and construed to be a claim for service connection for pain, does not specify the location of the pain.  In January 2008 correspondence, VA requested that the Veteran specify the part of the body he meant by claiming pain.  

The Board observes that pain alone does not in and of itself constitute a disability for which service connection may be granted.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez, supra.  The Veteran's subjective complaints of unspecified pain therefore do not constitute a disability for which service connection may be granted.  

Uveitis, Bilateral Ankle, Bilateral Knee, Bilateral Hand, Rib Fractures

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra. 

Certain chronic diseases, including degenerative arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records reflect that in August 1966 he twice complained of weak and aching knees, especially when standing.  The Veteran was to use ace bandages, wintergreen, Darvon and soaks.  No assessment was provided.  

The service treatment records are negative for any complaints, symptoms, findings or diagnoses related to the palms.  They note trauma to the right index finger, and minor trauma to the right thumb, when the Veteran fell from a vehicle in April 1967.  At that time, the Veteran also twisted an unspecified ankle.  On examination, the ankle was within normal limits.  In August 1967, the Veteran complained of sharp pleuritic pain in the right anterior chest after bumping the anterior chest on a truck bed two days earlier.  An X-ray showed a greenstick fracture of the right 5th rib with minimal displacement.  The service treatment records are negative for the right 3rd rib.  

The Veteran's May 1968 separation report of medical history provides that he denied a "trick" or locked knee.  He reported past or current swollen or painful joints, and history of broken bones.  The report notes that the swollen joints were associated with excessive exercise in basic training, and the broken bone was the fracture of the right rib.  It was well healed, with no complications.  

The report of the Veteran's May 1968 separation medical examination provides that he was normal on all relevant clinical evaluations.  On a May 1968 DA Form 3082-R, the Veteran stated that his medical condition had changed since his last separation examination, and that his eyes watered excessively.  

The Veteran's post-service medical records are negative for any pertinent complaints for many years after separation.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson, supra.  

The report of a February 2009 VA examination provides that the claims file was reviewed, and sets forth the relevant service and post-service medical history and the results of current physical examination.  The report addresses several of the Veteran's claimed disabilities.

Regarding the Veteran's watery eyes, the examiner stated that they were not caused by or related to any residuals of laceration of the right eyelid, nor any condition occurring in military service.  The examiner explained that the Veteran's small [service-connected] scar above the right eye at the lateral margin of the eyebrow had no bearing on his watery eyes.  Moreover, there was no documentation of watery eyes while in military service.  The etiology of the Veteran's watery eyes was not known, nor was there any abnormality of either eye seen during current physical examination.  There was no excess tearing noted during the examination.

Regarding bilateral ankle aches, the examiner stated that it was less likely as not that the Veteran's bilateral ankle condition was related to injury sustained during military service.  The examiner explained that the Veteran's ankle was within normal limits in April 1967, after he twisted it.  Current X-rays showed no evidence of arthritic changes.  The examiner stated that the Veteran's chronic ankle pain was most likely secondary to occupational trauma from prolonged standing and bending as an owner of a pizza parlor for 30 years.

Regarding bilateral knee pain, the examiner stated that it was less likely as not that the Veteran's bilateral knee condition with weakness was related to injury sustained in military service.  The examiner explained that there was no trauma, dislocation or swelling of either knee during service.   Current X-rays showed mild bilateral degenerative arthritis, very likely secondary to occupational trauma from prolonged standing and bending over as an owner of a pizza parlor for 30 years.  

The report provides a diagnosis of fascial thickening of both palms.  The examiner stated the opinion that it was less likely as not that this was related to injury sustained during military service.  The examiner explained that the Veteran had mild fascial thickening of both palms, the etiology of which was unknown.  There was nothing documented in the service treatment records to indicate any injury to the hands [palms].  Current X-rays of the hands were totally normal.  

Regarding the right 5th rib, the report notes that the Veteran had periodic pain over the right rib cage, and had been given a private diagnosis of pleuritis.  The examiner stated that the Veteran's periodic right pleuritic chest pain was not caused by residuals of fractures of the 3rd and 5th ribs with displacement.  The examiner explained that at separation, the Veteran's 5th rib was well healed and without complications.  Current rib detail X-rays showed no evidence of a 3rd or 5th rib fracture, indicating that the 5th rib healed completely with normal alignment.  There never was a 3rd rib fracture documented during military service.  The examiner stated that the Veteran's occasional right pleuritic pain was not related to the prior 5th rib fracture.  There were no residuals of that fracture.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claims.  It is based on current examination results and a review of the medical record.  The examiner explained his opinions with detailed references to medical findings in the Veteran's service treatment records and post-service treatment records.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom, supra (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean, supra (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Elkins, supra (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the February 2009 VA opinion.  In fact, the post-service evidence is negative for any evidence linking the Veteran's uveitis, bilateral ankle disability, bilateral knee disability, bilateral hand disability, or residuals of a fracture of the 3rd and 5th ribs, to include pleuritic chest pain, to the Veteran's active duty or any service-connected disability.

In addition, there is no evidence of pertinent complaints, symptoms, findings or diagnoses of degenerative arthritis within one year of the Veteran's separation from service.  Thus, presumptive service connection is not warranted.

The Board is aware of the Veteran's contentions that these current claimed disabilities are the result of active duty, or service-connected disability.  However, they do not constitute medical evidence in support of his claim.  The Veteran is not competent to diagnose the etiology of his disability.  See Bostain, supra, citing Espiritu, supra.  See also Routen, supra ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that these current claimed disabilities are the result of active duty, or service-connected disability.  

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.

The Veteran is competent to observe continuity of watery eyes, and pain of the hands, knees, ankles and ribs since active duty.  The Board finds him to be credible in this regard.  However, his assertions as to etiology are outweighed by the February 2009 medical opinion.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for bilateral hearing loss, tinnitus, sinusitis, pain, uveitis, a bilateral ankle disability, a bilateral knee disability, a bilateral hand disability, or residuals of fractures of the 3rd and 5th ribs, to include pleuritic chest pain.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Increased Initial Evaluation

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because this appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The criteria for evaluating scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805, were revised effective October 23, 2008.  These changes were specifically limited to claims filed on and after October 23, 2008, and specifically note that a Veteran is not entitled to an award under the new criteria effective before October 23, 2008.  The Board has considered whether the Veteran would be entitled to a compensable rating under diagnostic codes (hereinafter "old codes") in effect when he filed his claim during the entire rating period on appeal, and under the new codes effective from October 23, 2008.

The Veteran's scar of the right eyelid is rated under Diagnostic Code 7800 which provides a 10 percent evaluation for a scar of the face with one of the following eight characteristics: is five or more inches in length, is at least one quarters inch wide at its widest part, has a surface contour which is elevated or depressed on palpation, is adherent to underlying tissue, is hypo or hyper pigmented in an area exceeding six square inches, has abnormal texture in an area exceeding six square inches, has underling soft tissue missing in an area exceeding six square inches, or has skin indurated and inflexible in an area exceeding six square inches.  A scar of the face may also be rated under Diagnostic Code 7803 (old code) which provides a compensable rating for a superficial scar that is unstable, under Diagnostic Code 7804 (old code), which provides a compensable rating for a superficial scar that is painful on examination, or under Diagnostic Code 7804 (revised code) which provides a compensable rating for unstable or painful scars.  Under the old Diagnostic Code 7805 in effect when the Veteran filed his claim, scars could be rated based upon limitation of function of the affected part.  Under the new Diagnostic Code 7805, scars can be evaluated for any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 

The report of the June 2007 VA scar examination provides that the examiner reviewed the Veteran's computer file, and sets forth the results of current physical examination.  The report reflects that the Veteran reported no limitation of motion or loss of function due to his scar.  There was no tenderness, disfigurement, ulceration, adherence, tissue loss, elevation, hypopigmentation, hyperpigmentation or abnormal texture.  The scar was not elevated but it was depressed.  The scar was lateral to the right eyebrow area, and would be triangular if there was a base.  The two vertical legs met at about a 60 degree angle.  The legs were 1.5 cm. and 1 cm. in length.  The scar was difficult to see as there were many normal wrinkles in the area.  

The February 2009 VA examination report provides that the claims file was reviewed, and sets forth the results of current physical examination.  The report reflects that the Veteran reported no limitation due to his scar.  There was no tenderness, disfigurement, ulceration, adherence, tissue loss, elevation or depression, hypopigmentation, hyperpigmentation or abnormal texture.  There was no discoloration.  The scar was located on the lateral margin of the right eyebrow, and was 2.5 cm in maximum length by 0.5 cm in maximum width.  

Thus, based on the clinical evidence of record, the Veteran's scar does not warrant a compensable evaluation under Diagnostic Code 7800 because it does not have any one of the eight characteristics of disfigurement.  In this regard, the Board notes that while the scar was described as depressed in the June 2007 report, it was described as not depressed in the more recent February 2009 report.  In addition, all remaining findings from each examination are negative, indicating that the description of no depression is the accurate one.  

The Board also finds that the Veteran's scar does not warrant a compensable rating under Diagnostic Codes 7803, 7804 (old codes), or 7804 (revised code) because it is not unstable or painful, as noted upon clinical examination.

The Board is aware of the Veteran's complaints regarding the severity of his scar.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is accordingly competent to report observable symptoms, but is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain, supra, citing Espiritu, supra.  See also Routen, supra ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected scar of the right eyelid warrants a compensable initial evaluation.

Additionally, the foregoing evidence contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In sum, the evidence demonstrates that the Veteran is not entitled to a compensable initial evaluation for a scar of the right eyelid.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for sinusitis is denied.

Service connection for a chronic disability manifested by pain is denied.

Service connection for uveitis, to include as secondary to service-connected disability is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral hand disability is denied.

Service connection for residuals of fractures of the 3rd and 5th ribs, to include pleuritic chest pain, is denied.

A compensable initial evaluation for a scar of the right eyelid is denied.

	(CONTINUED ON NEXT PAGE)

REMAND

The issues of service connection for a psychiatric disability, service connection for peripheral vestibular disorder, a compensable initial evaluation for hemorrhoids, a compensable initial evaluation for a right index finger with stiffness, and an initial evaluation in excess of 30 percent for IBS, GERD, and gastritis require additional development.  

In September 2010 correspondence, the Veteran asserted in detail that his IBS, GERD and gastritis disability had become more severe since the most recent VA examination, in February 2009.  He specified that it now resulted in severe constant pain, and pain in the shoulders, chest, arms and upper back.  He said that current X-rays showed worsening, and that it had advanced to the point that he might need part of his colon removed.  

The Veteran also stated that his right index finger disability had become more severe since the most recent VA examination, in February 2009.  He specified that the stiffness and pain of the hand and fingers were growing more severe.  He also asserted that he was now under treatment for pernicious anemia, which is relevant to the evaluation of hemorrhoids under Diagnostic Code 7336.  The report of his June 2007 VA examination notes that he was not under treatment for hemorrhoids at that time.  

The Veteran's most recent VA examinations were conducted at least more than three years ago, in June 2007 and February 2009.  The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board also notes that throughout the appeal, the Veteran has asserted that his claimed psychiatric disability and his service-connected IBS, GERD and gastritis are related.  The report of a February 2009 VA examination provides that the  Veteran's service treatment records showed GI problems which arguably might have had some association with anxiety.  The examiner stated that the Veteran's claim might be strengthened if he could provide evidence demonstrating anxiety problems dating back to at least shortly after his military discharge.  In this regard, the Board observes that the Veteran has made credible assertions as to having had observable psychiatric symptoms ever since separation.  See Falzone, supra.

The Board also observes that an October 2008 VA fee-basis audio examination was conducted to address the etiology of the Veteran's hearing loss, tinnitus and peripheral vestibular disorder.  However, the examination report fails to address whether the Veteran's peripheral vestibular disorder is related to his active duty.  

Accordingly, the Board finds that the report of the October 2008 VA fee-basis audio examination is inadequate, and additional development is required.  See Barr, supra (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected IBS, GERD, and gastritis.  The claims file must be made available to the examiner.  The examination should comply with VA protocols for the appropriate examination.  

A complete rationale for all opinions expressed must be provided.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected right index finger with stiffness.  The claims file must be made available to the examiner.  The examination should comply with VA protocols for the appropriate examination.  

A complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected hemorrhoids.  The claims file must be made available to the examiner.  The examination should comply with VA protocols for the appropriate examination.  

A complete rationale for all opinions expressed must be provided.

4.  Forward the Veteran's claims folder to the examiner who provided the February 2009 VA psychiatric opinion (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder in order to fully address whether it is at least as likely as not (50 percent or more likelihood) that any current psychiatric disability is due to, the result of, or aggravated by the Veteran's service-connected IBS, GERD and gastritis.  

A complete rationale for all opinions expressed must be provided.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.


5.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any peripheral vestibular disease that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any peripheral vestibular disease is causally related to the Veteran's active duty.

A complete rationale for all opinions expressed must be provided.

6.  Then, readjudicate the Veteran's claims, to include service connection for a psychiatric disability as secondary to service-connected disability.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


